Citation Nr: 0901579	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-10 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chest pain, with 
tremor and twitches, and premature ventricular contractions.

2.  Entitlement to service connection for lipomas, to include 
as due to inservice exposure to ionizing radiation.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
August 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU rating) is addressed in 
the Remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center in Washington, DC.

  
FINDINGS OF FACT

1.  The medical evidence of record premature ventricular 
contractions related to the veteran's military service.

2.  Multiple lipomas are not shown to have been present in 
military service, or for years thereafter, nor are they the 
result of any incident occurring during his military service, 
to include claimed exposure to ionizing radiation and 
depleted uranium.


CONCLUSIONS OF LAW

1.  Premature ventricular contractions, with chest pain, 
twitches, and tremors, were incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Lipomas were not incurred in or aggravated by active 
military service, nor may they be presumed to have been so 
incurred, to include as due to inservice exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's August 2003 letter advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In addition, the 
RO's letters in March 2006 and February 2008, as well as the 
May 2006 supplemental statement of the case also advised the 
veteran of the foregoing elements of the notice requirements 
concerning the veteran's claims addressed herein.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the Dingess requirements, the RO's March 2006 
letter provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With this statement, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  See Prickett, 20 Vet. App. 
at 376.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service personnel records, service treatment records, and his 
identified VA and private treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In August 2003, the RO sought the 
veteran's records relating to his claimed inservice exposure 
to radiation, including his Form DD 1141.  Medical opinions 
were also obtained regarding the etiology of the veteran's 
current lipomas and premature ventricular contractions.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issue addressed herein.  

A.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the veteran served on active duty in Army from 
September 1990 to August 1992.  A review of the veteran's 
service personnel records revealed that he served in Kuwait 
from May 31, 1991, to September 3, 1991.  During this time, 
the veteran was noted to be serving as a scout for E TRP 2nd 
Squadron, 11th Armored Calvary Regiment.

A review of his service medical records is silent as to any 
complaints or diagnoses of lipomas or a heart disorder.  On a 
medical history report, completed in April 1992, the veteran 
denied having any history of a heart or skin disorder.  A 
physical examination performed at that time was also silent 
as to any heart or skin disorders.

In support of his claims, the veteran alleges that he was 
exposed to depleted uranium following a fire and resulting 
ammunition explosions at Camp Doha on July 11, 1991.  He has 
submitted an internet article from the Department of Defense 
indicating that a fire had occurred at Camp Doha in Kuwait on 
July 11, 1991.  The article noted that the 11th Armored 
Calvary Regiment was occupying Camp Doha at this time.  It 
also indicated that as a result of this fire, and during 
subsequent clean up efforts, there was some exposure to low 
levels of depleted uranium to individuals present at the base 
at the time of the fire and/or involved in the clean up of 
the base.  

A.  Chest Pain, with Tremor and Twitches, and Premature 
Ventricular Contractions

A VA examination of the heart performed in May 2008, noted 
the veteran's history of premature ventricular contractions 
beginning sometime after he was discharged from the military 
in 1992.  He indicated that these were initially less 
frequent, but have increased in frequency over the following 
years.  Following the physical examination of the veteran, 
the report concluded with a diagnosis of chest pain which is 
likely non-anginal, and which was "as likely as not" 
related the veteran's premature ventricular contractions.  
The examination report further noted that the veteran has 
symptoms due to his premature ventricular contractions and 
that these are longstanding and his symptoms have been 
significantly relieved with his current medications.  Based 
upon his review of the veteran's claims folder, and physical 
examination of the veteran, the VA examiner opined that it 
was "as likely as not" that the veteran's current chest 
pain, with tremors and twitches, and premature ventricular 
contractions, was incurred in or aggravated by his military 
service.

Accordingly, service connection for premature ventricular 
contractions, with chest pain, tremor, and twitches, is 
warranted.

B.  Lipomas

The veteran is seeking entitlement to service connection for 
multiple lipomas.  Specifically, he attributes this condition 
to his inservice exposure to depleted uranium following a 
fire and resulting ammunition explosions at Camp Doha on July 
11, 1991.  


Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; or the veteran's presence at certain specified 
additional locations.  See 38 C.F.R. § 3.309(d)(3).  

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

After reviewing the evidence of record, the Board finds that 
the veteran is not shown to be a "radiation-exposed 
veteran" as that term is defined in 38 C.F.R. § 3.309(d)(3).  
Moreover, lipomas are not listed as a condition warranting 
presumptive service connection for radiation-exposed 
veterans.  38 C.F.R. § 3.309(d)(2).  As such, service 
connection for lipomas is not warranted under this 
presumption.

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).

As lipomas are not shown to be a radiogenic disease as 
defined in 38 C.F.R. § 3.311(b)(2), and given that there is 
no competent evidence of record suggesting that the veteran's 
lipoma is a radiogenic disease, service connection for 
lipoma, as secondary to inservice exposure to ionizing 
radiation, must be denied.  See 38 C.F.R. § 3.311(b)(4).  The 
Board also notes that in absence of a radiogenic disease, 
additional development of this matter is not needed.  See 38 
C.F.R. § 3.311(a) (addresses the need for obtaining a dose 
assessment only for claims in which a radiogenic disease has 
been established); see also 38 C.F.R. § 3.311(b)(4) 
(addresses the need to obtain an opinion from the Under 
Secretary of Benefits only for claims in which the claimant 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease).

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service 
connection on a direct basis will be addressed below.

A review of the evidence does not support the claim of 
service connection for lipoma on a direct basis.  The 
veteran's service medical records are negative for this 
disorder, and there is no medical evidence that this disorder 
is related to his military service.  The veteran's service 
medical records are completely silent as to any complaints of 
or treatment for lipomas.  A medical history report completed 
in April 1992, noted that the veteran denied having any 
history of a skin disorder.

The first post service evidence noting treatment for or 
complaints of lipomas is not shown until August 1994, two 
years and eleven months after his discharge from the service.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The August 
1994 treatment report noted that the veteran complained of 
several small bumps on his bilateral thighs, arm and neck 
"for + year."  The report concluded with a diagnosis of 
multiple lipomas.  A treatment report dated in February 1995, 
noted the veteran's complaints of multiple nodules on his 
legs, arms, and neck.  A treatment report, dated in October 
1998, noted the veteran's history of multiple subcutaneous 
nodules of 6 years duration.  The report also noted the 
veteran's history of exposure through inhalation of ammo-dump 
smoke to depleted uranium.  A follow up treatment report 
dated in April 1999, noted that testing had revealed no 
findings of NF-1 deletion and no significant uranium 
excretion.

In April 1995, the veteran filed a statement indicating that 
his first lipoma appeared in September 1991, after he 
returned from the Persian Gulf.  He also indicated that he 
possessed the gene that would suppress the growth of tumors, 
and that his physician feels that his exposure to depleted 
uranium would most likely play a role in why he has these 
painful tumors.

An e-mail from the veteran's physician, dated February 19, 
1999, noted that if the veteran was still secreting uranium, 
the physician would ask the DU officer at the Baltimore VA 
medical center whether he ought to have periodic chest 
computerized tomography scan tests.  The physician then 
stated:

The facts are in your favor - the chest 
X-ray done years after the war was 
negative and you haven't coughed up 
blood.

As to your other question about why you 
have tumors when your tumor suppressor 
gene is intact, all I can say is this 
gene works on a daily basis to help 
eliminate fast-dividing cells that 
sometimes arise in mature tissues 
(presumably from cosmic rays).  
Additional radiation, or a carcinogen, 
may produce too many fast-dividing cells.  
Remember, 19,999 people out of 20,000 
have the tumor-suppressor gene - yet many 
of those will die of cancer.

Pursuant to the Board's January 2008 remand, the veteran was 
scheduled for a VA dermatological examination in May 2008.  
The VA examiner noted the veteran's history of occasional 
subcutaneous nodules since he returned from the Persian Gulf 
and his inservice exposure to uranium while performing his 
military duties.  The VA examiner reviewed the veteran's 
claims folder and after physical examination of the veteran, 
diagnosed of multiple lipomas.  The VA examiner concluded 
that the veteran likely had familial multiple lipomatosis 
with a new sporadic mutation.  The VA examiner then opined 
that this "disease is not associated with any environmental 
exposures nor visceral/internal manifestations or 
consequences."  The examiner also indicated that this was an 
autosomal dominant disease with multiple lipomas mostly of 
the forearms and thighs that appeared in the third decade of 
life, and that this condition was not a manifestation of the 
neurofibromatosis syndromes.

In this case, the veteran's statements are not competent 
evidence to establish a causal relationship between his 
current lipomas, and his military service, or to any incident 
therein.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The veteran's contends that the e-mails from the 
veteran's physician provide a clear opinion linking the 
veteran's current lipomas to his military service.  However, 
this claimed nexus finding is contained only in the veteran's 
own e-mails to the physician.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  To 
this extent, the only competent evidence which clearly 
addresses whether a causal link exists between the veteran's 
current lipomas and his military service, including his 
inservice exposure to depleted uranium, has been answered in 
the negative.  Specifically, the VA examiner has opined that 
multiple lipomas are not associated with any environmental 
exposures nor visceral/internal manifestations or 
consequences. 

In the absence of competent medical evidence that the 
veteran's lipomas are related to his military service or any 
incident therein, the preponderance of the evidence is 
against the veteran's claim for service connection for 
lipomas.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for premature ventricular contractions, 
with chest pain, tremor, and twitches, is granted.

Service connection for lipomas, to include due to inservice 
exposure to ionizing radiation, is denied.


REMAND

The veteran's representative reported in October 2008, that 
"[t]he record indicates that the veteran has been employed 
as of 2006."  Under these circumstances, the veteran should 
once again be asked to complete an updated application for 
increased compensation based on unemployability, VA Form 21-
8940.  Thereafter, the RO should readjudicate the veteran's 
TDIU in light of the Board's decision herein which granted 
service connection for premature ventricular contraction, 
with chest pain, tremor and twitches.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim for entitlement 
to TDIU.  Based on the veteran's 
response, the RO must attempt to procure 
copies of all records not previously 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.

2.  The veteran must be asked to complete 
and return to the RO an updated VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, to include a VA 
examination, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


